Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
The added features related to machine learning added to the independent claim will not move the case, in the Examiner’s view, to allowance.  It is a general technique used in the art.  There are no details about machine learning disclosed in the specification. 
If Applicant is aware of significant and novel features that are important to the claimed invention, Applicant is encouraged to schedule an interview with the Examiner to discuss the features and their technical context and impact.  
 
Claim Objections 
Claim 21 is objected to because of the following informalities:  it recites “based at least one the marker,” and the antecedent basis is unclear.  Appropriate correction is required.  The Examiner believes it is a drafting oversight.  For the purpose of art rejection, the Examiner is reading the limitation to mean “identifying the device based at least one the device identifier.”

Response to Amendment 
This is in response to applicant’s amendment/response filed on 12/16/2020, which has been entered and made of record.  Claims 1, 5, 7-8, 14-15, and 20 have been amended.  Claims 2, 9, 16 have been cancelled.  Claims 21-23 have been added.  Claims 1, 3-8, 10-15, and 17-23 are pending in the application. 

The objection to Claim 16 is withdrawn in view of Applicant’s cancellation of the claim. 

The objection to Claim 20 is withdrawn in view of Applicant’s amendment to the claim.

Applicant’s amendments and arguments filed 12/16/2020 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new ground of rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Harriman (US 20160171504 A1) in view of Huenerfauth et al. (Huenerfauth) (US 20160173816 A1) and Hanna (US 20170150058 A1).
Regarding Claim 1, Harriman discloses One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 
receiving content depicting one or more device status lights of a device, the one or more device status lights indicating a device status of the device (
    PNG
    media_image1.png
    552
    457
    media_image1.png
    Greyscale

Harriman recites “In many electronic devices, LEDs may already be integrated into the design of a particular electronic device. These LEDs may be controlled by a microcontroller, or other such processing device, to provide information to a user. For example, LEDs may be used for providing status information and/or fault information such as by blinking in a defined pattern and/or by being illuminated in a specified color. For example, a ‘normal’ status condition may be indicated by one or more of illuminating a particular LED, by illuminating an LED in a particular color (e.g., green) and/or by Similarly, an error may be indicated by one or more of illuminating a different ‘error status’ LED, by illuminating an LED in a different specified color (e.g., red, yellow, etc.), and/or by controlling an LED to blink in a specified pattern. For example, an error may be indicated by controlling the LED to blink in a pattern representative of a particular device status. In such cases, the LED may blink in a first pattern (e.g., long-short-long-short, etc.) to indicate a first device status, and may blink in a second pattern (e.g., long-long-short-short-short, etc.) to indicate a second device status. A user may view one or more controlled LEDs and may be able to interpret a current status condition of the electronic device.”  Harriman ¶ 15.); 
detecting one or more features of the one or more device status lights depicted in the content  (
    PNG
    media_image2.png
    922
    674
    media_image2.png
    Greyscale

Harriman recites “In some cases, an image of an unregistered device may be analyzed to determine a location of a light emitting device at 910. In an illustrative example, the image of the unregistered device may be analyzed using a method for determining a location of one or more ‘landmarks’ on an exterior surface of the device. As such, the method may include steps similar to those used in one or more analogous technologies, such as facial recognition technologies. For example, facial recognition technology, an image of a face may be analyzed to determine a location of a facial feature (e.g., an eye). Once an eye is located, a video associated with the analyzed image, may be further monitored for a movement associated with the eye, such as a blink. Similarly, one or more LEDs of an electronic device may be monitored to detect a ‘blink’”.  Harriman ¶ 43.  Blinking is provided as an example.  The Examiner has explained that at least pattern and/or color of LED light(s) may also convey status information.); 


determining the device status of the device based at least on the combination of the one or more features detected from the content (Harriman recites “In many electronic devices, LEDs may already be integrated into the design of a particular electronic device. These LEDs may be controlled by a microcontroller, or other such processing device, to provide information to a user. For example, LEDs may be used for providing status information and/or fault information such as by blinking in a defined pattern and/or by being illuminated in a specified color. For example, a ‘normal’ status condition may be indicated by one or more of illuminating a particular LED, by illuminating an LED in a particular color (e.g., green) and/or by controlling the LED to be illuminated constantly or by blinking at a specified rate Similarly, an error may be indicated by one or more of illuminating a different ‘error status’ LED, by illuminating an LED in a different specified color (e.g., red, yellow, etc.), and/or by controlling an LED to blink in a specified pattern. For example, an error may be indicated by controlling the LED to blink in a pattern representative of a particular device status. In such cases, the LED may blink in a first pattern (e.g., long-short-long-short, etc.) to indicate a first device status, and may blink in a second pattern (e.g., long-long-short-short-short, etc.) to indicate a second device status. A user may view one or more controlled LEDs and may be able to interpret a current status condition of the electronic device.”  Harriman ¶ 15.  Fig. 9 Step 945.); and 
providing the device status for presentation (Fig. 9 Steps 940 and 980.  Harriman discloses “If, at 945, a device status has been identified, the device status information may be communicated to a vendor computer system, such as a product support computer system or a customer service registration system at 950 and then information about the success or failure of the blink code message is communicated to the user at 980.”  Harriman ¶ 47.).  
It is the Examiner’s view that Harriman discloses above limitations of Claim 1.  However, Harriman’s statement that “information about the success or failure of the blink code message is communicated to the user at 980” is less than perfectly clear. 
Huenerfauth discloses providing the device status for presentation (
Huenerfauth discloses “Status information received can be used by the application on the operator's mobile device to relay information in substantially real time to the operator, be sent from the application across the internet to the TSR, and/or may be analyzed by the application to affect the script of a tutorial, determine what steps should be undertaken, determine if the problem has been resolved, identify the problem, suggest tutorials or next steps, determine if a step has been completed, etc.”  Harriman ¶ 27. 

    PNG
    media_image3.png
    445
    649
    media_image3.png
    Greyscale

Huenerfauth recites “Status information box 178 indicates sensor information relevant to the step that is being reported in substantially real-time from the analyzer to the mobile device and/or the TSC.” Harriman ¶ 78.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would have been in order to keep a user/operator informed. 
However, Harriman in view of Huenerfauth does not explicitly disclose 
applying a machine-learning algorithm to a training dataset to generate a machine- learning trained model, wherein the training dataset comprises one or more combinations of the one or more features; 
analyzing the one or more features of the one or more device status lights depicted in the content using the machine-learning trained model to identify a combination of the one or more features that is associated with an issue. 
Hanna discloses 
applying a machine-learning algorithm to a training dataset to generate a machine- learning trained model, wherein the training dataset comprises one or more combinations of the one or more features (
Hanna discloses “In other embodiments, a machine-learning algorithm previously trained on the acquired training imagery can be used to determine a minimum proximity measure between the diagnostic imagery and the training imagery.  An example of a machine learning algorithm is described in ‘ImageNet classification with deep convolutional neural networks’, Proceedings of Advances in Neural Information Processing Systems, 2012, by Krizhevsky, Sutskever, Hinton.”  Hanna ¶ 59. 
Hanna discloses the acquired training imagery, stating “In the training component, a trainer may take a sample device and invoke all expected failure modes. For each failure mode, the trainer uses the training system to acquire at least imagery, including video, and potentially audio. FIG. 1 shows an example implementation. The sample device is at the top left and the trainer acquires video using an app on a mobile phone shown in the middle of the image. The mobile phone communicates wirelessly with a server connected to a database that stores the result of the training.”  Hanna ¶ 13.
After machine-training, we acquire a machine learning trained model. ); 
analyzing the one or more features of the one or more device status lights depicted in the content using the machine-learning trained model to identify a combination of the one or more features that is associated with an issue (
Id.
Hanna states “As illustratively shown in FIG. 10, the result of the device mode estimation may then be passed to a decision module that determines from the database whether the mode is a desired mode (e.g. working) or a non-desired mode (e.g. failure), in one or more embodiments. If the status is a ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman in view of Huenerfauth with Hanna.  The suggestion/motivation would have been in order to make the training process easier.  Artificial intelligence makes tasks easier.  
After the combination of the Hanna, the status of a device may be Harriman’s blinking sequence and/or Hanna’s light patterns (
    PNG
    media_image4.png
    533
    503
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    489
    718
    media_image5.png
    Greyscale
).  The suggestion/motivation would have been in order to allow a system to support a wide variety of devices.  

Regarding Claim 3, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the one or more features include a color of the one or more device status lights, a light intensity of the one or more device status lights, a flashing pattern associated with the one or more device status lights, and a frequency of a flicker associated with the one or more device status lights (Harriman recites “In many electronic devices, LEDs may already be integrated into the design of a particular electronic device. These LEDs may be controlled by a microcontroller, or other such processing device, to provide information to a user. For example, LEDs may be used for providing status information and/or fault information such as by blinking in a defined pattern and/or by being illuminated in a specified color. For example, a ‘normal’ status condition may be indicated by one or more of illuminating a particular LED, by illuminating an LED in a particular color (e.g., green) and/or by controlling the LED to be illuminated constantly or by blinking at a specified rate (e.g., a ‘heart beat’ LED blinking at a 1 second interval). Similarly, an error may be by controlling the LED to blink in a pattern representative of a particular device status. In such cases, the LED may blink in a first pattern (e.g., long-short-long-short, etc.) to indicate a first device status, and may blink in a second pattern (e.g., long-long-short-short-short, etc.) to indicate a second device status. A user may view one or more controlled LEDs and may be able to interpret a current status condition of the electronic device.”  Harriman ¶ 15.).  

Regarding Claim 4, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the device status is provided to an extended reality capable device (

    PNG
    media_image3.png
    445
    649
    media_image3.png
    Greyscale


Huenerfauth recites “It should further be appreciated that future mobile devices can include mobile devices having headsets, such as Google Glass, as these devices become more ubiquitous.”  Huenerfauth ¶ 51.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would have been in order to keep a user/operator informed.  In an extended reality environment, a user may correlate the supplemental/assistive information better with objects in the real environment. 

Regarding Claim 5, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
identifying at least one course of action to mitigate the issue based at least on the device status of the device; and providing the at least one course of action for presentation (
Huenerfauth recites “Methods and systems facilitate troubleshooting or maintenance of in vitro diagnostic equipment. An operator of the equipment utilizes an app on mobile device to receive status information from the equipment and capture images of the equipment. Tutorials and interactive remote technical support can be provided utilizing this data.”  Huenerfauth Abstract.
Huenerfauth Figs. 5, 6.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would have been in order to keep a user/operator informed.  In an extended reality environment, a user may correlate the supplemental/assistive information better with objects in the real environment.

Regarding Claim 6, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
displaying a marker on an image or a video of the content indicating the device status of the device (
Huenerfauth Figs. 5, 6.
178 in Fig. 5, for example, mark the status. 
Alternatively, Huenerfauth recites “In some embodiments, a tutorial may use stored static images to instruct the operator, while in other embodiments, an AR tutorial may respond to video or images captured by the operator's mobile device camera and highlight portions of the image to convey instructions to the operator. Methods for highlighting portions of the image may include use of color, zoom, highlighting, drawing shapes or boxes on the image, arrows, text, etc. These methods may also be used by the TSR and the operator when discussing images.”  Huenerfauth ¶ 44. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman in view of Huenerfauth with Huenerfauth’s teaching on highlighting portions of the image.  The suggestion/motivation would have been in order to highlight either the status information or the relative component in the image.  A user will notice the status more easily and/or may identify a relevant component/device more easily and more accurately.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would have been in order to keep a user/operator informed.  In an extended reality environment, a user may correlate the supplemental/assistive information better with objects in the real environment.

Regarding Claim 7, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
displaying an indicia on an image or a video of the content to provide directions to troubleshoot the issue based at least on the device status of the device (
Huenerfauth recites “Methods and systems facilitate troubleshooting or maintenance of in vitro diagnostic equipment. An operator of the equipment utilizes an app on mobile device to receive status information from the equipment and capture images of the equipment. Tutorials and interactive remote technical support can be provided utilizing this data.”  Huenerfauth Abstract.
Huenerfauth,
    PNG
    media_image6.png
    460
    650
    media_image6.png
    Greyscale

).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would 

Regarding Claim 8, Harriman in view of Huenerfauth and Hanna discloses A computer-implemented method, comprising:  
receiving content depicting one or more device status lights of a device, the one or more device status lights indicating a device status of the device (see Claim 1 rejection for detailed analysis); 
detecting one or more features of the one or more device status lights depicted in the content
(see Claim 1 rejection for detailed analysis); 
             applying a machine-learning algorithm to a training dataset to generate a machine- learning trained model, wherein the training dataset comprises one or more combinations of the one or more features (see Claim 1 rejection for detailed analysis); 
analyzing the one or more features of the one or more device status lights depicted in the content using the machine-learning trained model to identify a combination of the one or more features that is associated with an issue (see Claim 1 rejection for detailed analysis);
determining the device status of the device based at least on the combination of the one or more features detected from the content (see Claim 1 rejection for detailed analysis); and 
providing the device status for presentation (see Claim 1 rejection for detailed analysis).  

Regarding Claim 10, Harriman in view of Huenerfauth and Hanna discloses The computer-implemented method of claim 8, wherein the one or more features include a color of the one or more device status lights, a light intensity of the one or more device status lights, a flashing pattern associated with the one or more device status lights, and a frequency of a flicker associated with the one or more device status lights (see Claim 3 rejection for detailed analysis).  

The computer-implemented method of claim 8, wherein the individual device status lights correspond to a hardware component of the device (
The term “component” is general.  Clarification is needed.  Both Harriman and Huenerfauth teach the limitation. 
Harriman, 
    PNG
    media_image1.png
    552
    457
    media_image1.png
    Greyscale

Huenerfauth recites “For example, if a sensor detects a jam, then the toolkit can automatically open or suggest a tutorial on clearing the jam. At each step, the toolkit can confirm, based on changes to the status information of the equipment, that the step has been successfully completed and then ).  

Regarding Claim 12, Harriman in view of Huenerfauth and Hanna discloses The computer-implemented method of claim 11, wherein the device is disconnected from a telecommunication network (
    PNG
    media_image1.png
    552
    457
    media_image1.png
    Greyscale
 Harriman recites “Similarly, in another illustrative example, one or more electronic devices (e.g., a printer 260, a computer 270, etc.) may be located in a different environment, such as an office environment.” Harriman ¶ 30.  Computers and printers do not have to be connected to the network, which has no negative impact on Harriman’s relevant teaching.).  

Regarding Claim 13, Harriman in view of Huenerfauth and Hanna discloses The computer-implemented method of claim 12, further comprising: 
rendering on a display of an extended reality device (see Claim 4 rejection for detailed analysis), 
a marker on an image or a video of the content indicating the device status of the device (see Claim 6 rejection for detailed analysis).  

Regarding Claim 14, Harriman in view of Huenerfauth and Hanna discloses The computer-implemented method of claim 12, further comprising: 
rendering on a display of an extended reality device (see Claim 4 rejection for detailed analysis), an indicia on an image or a video of the content to provide directions to troubleshoot the issue based at least on the device status of the device (see Claim 7 rejection for detailed analysis).  

Regarding Claim 15, Harriman in view of Huenerfauth and Hanna discloses A system, comprising: one or more non-transitory storage mediums configured to provide stored computer-readable instructions, the one or more non-transitory storage mediums coupled to one or more processors, the one or more processors configured to execute the computer- readable instructions to cause the one or more processors to: 
receive content depicting one or more device status lights of a device, the one or more device status lights indicating a device status of the device; detect one or more features of the one or more device status lights depicted in the content (see Claim 1 rejection for detailed analysis); 
apply a machine-learning algorithm to a training dataset to generate a machine- learning trained model, wherein the training dataset comprises one or more combinations of the one or more features (see Claim 1 rejection for detailed analysis); 
analyze the one or more features of the one or more device status lights depicted in the content using the machine-learning trained model to identify a combination of the one or more features that is associated with an issue (see Claim 1 rejection for detailed analysis); 
determine the device status of the device based at least on a combination of the one or more features detected from the content; and provide the device status for presentation (see Claim 1 rejection for detailed analysis).  

Regarding Claim 17, Harriman in view of Huenerfauth and Hanna discloses The system of claim 15, wherein the one or more features include a color of the one or more device status lights, a light intensity of the one or more device status lights, a flashing pattern associated with the one or more device status lights, and a frequency of a flicker associated with the one or more device status lights (see Claim 3 rejection for detailed analysis).  

Regarding Claim 18, Harriman in view of Huenerfauth and Hanna discloses The system of claim 15, wherein the individual device status lights correspond to a hardware component of the device (see Claim 11 rejection for detailed analysis).  

Regarding Claim 19, Harriman in view of Huenerfauth and Hanna discloses The system of claim 18, wherein the one or more processors are further configured to: determine a hardware component status of the device based at least on a combination of the one or more features of the individual device status lights (Harriman, 
    PNG
    media_image1.png
    552
    457
    media_image1.png
    Greyscale

Huenerfauth recites “For example, if a sensor detects a jam, then the toolkit can automatically open or suggest a tutorial on clearing the jam. At each step, the toolkit can confirm, based on changes to the status information of the equipment, that the step has been successfully completed and then automatically advance to the next step in the tutorial.  If the sensor confirms that the operator has successfully followed the instructions and cleared the jam, but a problem still exists, then the toolkit would close the “Clear Jam” tutorial and open a new tutorial that represents the next most likely root cause.”  Huenerfauth ¶ 30.  The jam is only provided as an example. ); and determine the device status based at least on the hardware component status (Id.).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Harriman with Huenerfauth.  The suggestion/motivation would have been in order to get more detailed error information to help a user.

Regarding Claim 20, Harriman in view of Huenerfauth and Hanna discloses The system of claim 15, wherein the one or more processors are further configured to: 
provide the device status to an extended reality device (see Claim 4 rejection for detailed analysis); and 
render, on a display of the extended reality device, a marker on an image or a video of the content indicating the device status of the device (see Claim 6 rejection for detailed analysis) and 
an indicia on the image or the video to provide directions to troubleshoot the issue based at least on the device status of the device (see Claim 7 rejection for detailed analysis). 

Regarding Claim 21, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: 
recognizing a device identifier on the device (
Harriman discloses the use of the blink code message for identification of a device, stating “The computing device may capture a video of the blink code message and process the message to determine a product identifier associated with the electronic device. The product identifier may then be communicated to the supplier of the electronic device to be associated with a user account to complete the registration process.”  Harriman Abstract. 
Harriman discloses the use of a marker for identification of a device, stating “In some cases, the product registration process may be facilitated by using visual identifiers, such as QR codes or bar codes to uniquely identify a product without requiring manual entry of a serial number. However, the QR code or bar code may not be visible on an installed device, or, in some cases, the QR code or bar code may only be visible following partial disassembly of the device. Further, a QR code may not be considered aesthetically pleasing, may be viewed as dated technology, and/or may use valuable space on a device chassis that may otherwise be used for displays, I/O devices, required labeling and/or the like.”  Harriman ¶ 13. 
); and identifying the device based at least on the marker (
The Examiner has objected to the claim because of the recitation of “the marker.”  There is no antecedent basis. 
Id.).

Regarding Claim 22, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 21, wherein the device identifier comprises at least one of a marker, text, symbol, and a computer-readable code indicating an identity of the device (
Harriman Abstract, ¶ 13. 
In addition, the blinking mechanism may correspond to a symbol or computer-readable code.). 

Regarding Claim 23, Harriman in view of Huenerfauth and Hanna discloses The one or more non-transitory computer-readable media of claim 22, wherein the one or more features are based at least on the identity of the device (
Hanna recites “The device ID may then be sent to the database via the server (see, e.g., FIG. 2) and may be used to index into the reference imagery and associated status and resolution data for the device.”  Hanna ¶ 51.
Hanna recites “On the left is the set of failure modes and corresponding illuminator characteristics stored by the trainer and that may be recovered from the database using the device ID index. On the right is the observed set of indicators acquired by the diagnostic system. ”  Hanna ¶ 55. ).
(
    PNG
    media_image4.png
    533
    503
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    489
    718
    media_image5.png
    Greyscale
).  
. 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rolle et al. (US 20170084172 A1):  “The analytics component can be configured to predict at least one future signal status for each of the traffic lights based on the use of a machine learning algorithm. The outbound status provisioning component can be configured to send a message(s) to a vehicle. The sent message can influence the operation of the vehicle.”  Abstract.  Traffic lights are similar to the lights disclosed by Applicant’s Application. 
             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.              Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611